                                          Case 5:20-cv-05206-NC Document 35 Filed 02/05/21 Page 1 of 13




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10     GRUNDIG MULTIMEDIA AG,
                                                                                       Case No. 20-cv-05206-NC
                                  11                    Plaintiff,
                                                                                       ORDER GRANTING PLAINTIFF'S
                                                   v.
Northern District of California




                                  12                                                   MOTION FOR SUMMARY
 United States District Court




                                                                                       JUDGMENT, AND GRANTING IN
                                  13     ETÓN CORPORATION,                             PART AND DENYING IN PART
                                                                                       ADMINISTRATIVE MOTION TO
                                  14                    Defendant.                     SEAL
                                  15                                                   Re: Dkt. Nos. 27, 28
                                  16         This case arises out of a breach of contract action brought by Plaintiff Grundig
                                  17   Multimedia (Grundig) against Defendant Etón Corporation (Etón) in the Commercial
                                  18   Court of the Canton of Zurich, Switzerland (the “Swiss action”). In the Swiss action, Etón
                                  19   failed to appear, and the Swiss court entered a default judgment against it. See Dkt. No.
                                  20   27-2 (“MSJ”). The Swiss judgment against Etón is final now that the time to appeal has
                                  21   lapsed. See id. Grundig brings the instant action to recognize and enforce the Swiss
                                  22   Judgment pursuant to California’s Recognition Act. See Dkt. No. 1; Cal. Civ. Proc. Code
                                  23   §§ 1715–1724. On December 2, 2020, Grundig filed a motion for summary judgment and
                                  24   administrative motion to seal. See MSJ; Dkt. No. 27. The Court found the matter suitable
                                  25   for decision without oral argument, so the Court vacated the hearing scheduled for January
                                  26   20, 2021.
                                  27         Having considered the parties’ submissions, the Court GRANTS Grundig’s motion
                                  28   for summary judgment and GRANTS IN PART AND DENIES IN PART the
                                       Case No. 20-cv-05206-NC
                                            Case 5:20-cv-05206-NC Document 35 Filed 02/05/21 Page 2 of 13




                                  1    administrative motion to seal.
                                  2    I.    BACKGROUND
                                  3         A.   Factual Background
                                  4           Grundig, a Swiss consumer electronics company, owns the trademark

                                  5    “GRUNDIG.” See Dkt. No. 27-4 ¶ 6. On February 1, 2014, Etón entered into a

                                  6    Trademark License and Distribution Agreement (the “Agreement”) with Grundig to

                                  7    license the trademark. Id. ¶ 7 Under its terms, the Agreement would be governed by

                                  8    Swiss law, the parties submitted themselves to the exclusive jurisdiction of the “courts of

                                  9    Zurich, Switzerland, for determination of any dispute arising out of or under this

                                  10   Agreement,” and the parties consented to service of process by those courts in a manner

                                  11   provided by Swiss law, waiving any forum non conveniens arguments. Id. ¶ 8. The
                                       Agreement also provided that notices pursuant to the Agreement shall be served on Etón at
Northern District of California




                                  12
 United States District Court




                                  13   its Palo Alto, California address. See Dkt. No. 30 (“Opp’n”) at 2.; see also Dkt. No. 31

                                  14   (“Reply”) at 5.

                                  15          Etón did not provide Grundig with the royalty statements and payments required

                                  16   under the Agreement. Dkt. No. 27-4 ¶¶ 9–10. After numerous attempts to confer with

                                  17   Etón about the non-payment over a two-year period, see MSJ at 3–4, Grundig filed suit

                                  18   against Etón in the Commercial Court of the Canton of Zurich on December 14, 2018, for

                                  19   breach of the Agreement, see MSJ at 4. The Swiss court issued a decree on February 4,

                                  20   2019 (“February 4 decree”), ordering Etón to respond and designate a Swiss domicile.

                                  21   Dkt. No. 27-4 ¶ 40. The Swiss court confirmed that its February 4 decree “was

                                  22   successfully served to the Defendant on March 25, 2019, by way of judicial assistance.”

                                  23   Id. On March 25, 2019, FedEx delivered a package to Etón at its Palo Alto address,

                                  24   containing the February 4 decree from the Consulate General of Switzerland in San

                                  25   Francisco. Reply, Ex. 1. Etón’s Senior Administrative Assistant signed for the delivery.

                                  26   Id., Exs. 1–2.

                                  27          Etón did not respond to the February 4 decree. Dkt. No. 27-4 ¶ 42. So, the Swiss

                                  28   court issued another decree on June 20, 2019, and provided Etón with a ten-day extension
                                       Case No. 20-cv-05206-NC                  2
                                          Case 5:20-cv-05206-NC Document 35 Filed 02/05/21 Page 3 of 13




                                  1    to respond, at which point the Swiss court would potentially move to make a final
                                  2    judgment in the suit if Etón further defaulted. Id.; Reply, Ex. 3. The Swiss Clerk of Court
                                  3    issued notice of the June 20, 2019, decree via publication in the Swiss Commercial Gazette
                                  4    on June 24, 2019, after Etón failed to respond to notice delivered and received at its Palo
                                  5    Alto address. See Reply, Exs. 1, 3. Etón remained in default after the grace period, and
                                  6    the Swiss court entered default judgment against Etón on July 10, 2019. MSJ at 4; Reply,
                                  7    Ex. 4. The Swiss Clerk of Court issued notice of default by publication on July 16, 2019.
                                  8    See Reply, Ex. 4. Etón maintains that it intends to pursue an appeal or reopening of the
                                  9    Swiss default judgment, but “efforts to identify and retain appropriate counsel have been
                                  10   hampered due to the ongoing Covid-19 Global Pandemic.” Opp’n at 3.
                                  11          The Swiss Judgment establishes that Etón is obligated to pay Grundig four
                                       installments of the fixed installment fee pursuant to the Agreement, and payment of a
Northern District of California




                                  12
 United States District Court




                                  13   licensing fee for the price at which it sold the licensed products. Dkt. No. 27-4 ¶¶ 44–47.
                                  14   Finally, the Swiss Court also held that Etón is obligated to pay Grundig a default fee,
                                  15   default interest, and Grundig’s Swiss court fees and attorneys’ fees. Id. After the entry of
                                  16   judgment, Etón had thirty days to file a federal appeal against the Swiss judgment in the
                                  17   Swiss Federal Court. Dkt. No. 27-4 ¶¶ 49–50. Etón failed to file an appeal within the
                                  18   allotted time, so the Swiss judgment is now final. Id. Etón has yet to make any payments
                                  19   toward the Swiss judgment. MSJ at 6.
                                  20       B.    Procedural History
                                  21        Grundig filed the instant action in this Court on July 29, 2020, along with a separate
                                  22   motion to seal portions of the complaint. Dkt. Nos. 1, 5. The complaint states claims
                                  23   under California’s Recognition Act, and state law breach of contract claims. See Dkt. No.
                                  24   1 ¶¶ 22–33. At the case management conference on October 28, 2020, the parties agreed
                                  25   to participate in mediation and the parties attended mediation on December 22, 2020. See
                                  26   Dkt. No. 32. On December 2, 2020, Grundig moved for summary judgment and filed an
                                  27   administrative motion to seal portions of the summary judgment motion and exhibits. See
                                  28   MSJ; see also Dkt. No. 27. Etón timely opposed. Dkt. No. 30. Both parties consented to
                                       Case No. 20-cv-05206-NC                  3
                                             Case 5:20-cv-05206-NC Document 35 Filed 02/05/21 Page 4 of 13




                                  1    the jurisdiction of a magistrate judge. Dkt. Nos. 15, 17.
                                  2    II.    LEGAL STANDARD
                                  3               Summary judgment may be granted only when, drawing all inferences and
                                  4    resolving all doubts in favor of the nonmoving party, there is no genuine dispute as to any
                                  5    material fact. Fed. R. Civ. P. 56(a); Tolan v. Cotton, 134 S. Ct. 1861, 1863 (2014);
                                  6    Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A fact is material when, under
                                  7    governing substantive law, it could affect the outcome of the case. Anderson v. Liberty
                                  8    Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is genuine if “the
                                  9    evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.
                                  10   Bald assertions that genuine issues of material fact exist are insufficient. Galen v. Cnty. of
                                  11   L.A., 477 F.3d 652, 658 (9th Cir. 2007).
                                                  The moving party bears the burden of identifying those portions of the pleadings,
Northern District of California




                                  12
 United States District Court




                                  13   discovery, and affidavits that demonstrate the absence of a genuine issue of material fact.
                                  14   Celotex, 477 U.S. at 323. Once the moving party meets its initial burden, the nonmoving
                                  15   party must go beyond the pleadings, and, by its own affidavits or discovery, set forth
                                  16   specific facts showing that a genuine issue of fact exists for trial. Fed. R. Civ. P. 56(c);
                                  17   Barthelemy v. Air Lines Pilots Ass’n, 897 F.2d 999, 1004 (9th Cir. 1990) (citing Steckl v.
                                  18   Motorola, Inc., 703 F.2d 392, 393 (9th Cir. 1983)). All justifiable inferences, however,
                                  19   must be drawn in the light most favorable to the nonmoving party. Tolan, 134 S. Ct. at
                                  20   1863 (citing Liberty Lobby, 477 U.S. at 255).
                                  21   III. GRUNDIG’S MOTION FOR SUMMARY JUDGMENT
                                  22         A.      Application of the Recognition Act
                                  23              California has enacted the Uniform Foreign-Country Money Judgments

                                  24   Recognition Act (UFMJRA), codified under California Code of Civil Procedure section

                                  25   1713, et seq. The Recognition Act applies to all foreign-country judgments which: (1)

                                  26   grant recovery of a sum of money; (2) is final, conclusive, and enforceable under the law

                                  27   of the country where it was rendered; and (3) is not a judgment for taxes, a fine or other

                                  28   penalty, or a judgment arising from domestic relations. Cal. Civ. Proc. Code § 1715; AO
                                       Case No. 20-cv-05206-NC                     4
                                          Case 5:20-cv-05206-NC Document 35 Filed 02/05/21 Page 5 of 13




                                  1    Alfa-Bank v. Yakovlev, 230 Cal. Rptr. 3d 214, 222 (Cal. Ct. App. 2018). The Recognition
                                  2    Act employs a burden-shifting framework; first, the party seeking to enforce the foreign
                                  3    judgment must establish the statutory requirements above. See de Fontbrune v. Wofsy, 409
                                  4    F. Supp. 3d 823, 831 (N.D. Cal. Sep. 12, 2019). Then, once an initial showing is made,
                                  5    “there is a presumption in favor of enforcement, and the party resisting recognition bears
                                  6    the burden of establishing that one of the enumerated bases for nonrecognition set forth in
                                  7    § 1716 applies.” Id. (internal citations omitted). “A court must recognize the foreign
                                  8    judgment unless the resisting party can carry its burden.” Id. at 832; Cal. Civ. Proc. Code
                                  9    § 1716(a).
                                  10          Here, Grundig established that the statutory requirements are satisfied for
                                  11   recognition of the Swiss Judgment. Grundig presented evidence that the Swiss court
                                       issued a judgment in its favor granting a sum of money, Dkt. No. 27-4 ¶¶ 44–48, the
Northern District of California




                                  12
 United States District Court




                                  13   default judgment is final, conclusive, and enforceable under the laws of Switzerland, id. ¶
                                  14   51, and it is not a judgment for taxes or penalty, see MSJ at 11. Etón provided no evidence
                                  15   to the contrary.
                                  16          The Recognition Act provides three mandatory grounds for nonrecognition: (1)
                                  17   where the judgment was rendered under a judicial system that does not provide impartial
                                  18   tribunal or procedures compatible with the requirements of due process of law; (2) where
                                  19   the foreign court did not have personal jurisdiction over the defendant; and (3) where the
                                  20   foreign court did not have jurisdiction over the subject matter. Cal. Civ. Proc. Code §
                                  21   1716(b). Etón does not argue that any of the mandatory grounds apply here.
                                  22          The Recognition Act also provides nine discretionary bases where a court “is not
                                  23   required to recognize a foreign-country judgment.” Cal. Civ. Proc. Code § 1716(c). Of
                                  24   those nine, Etón argues that the following defenses under section 1716(c) bar recognition
                                  25   of the Swiss Judgment: (1) Etón received insufficient notice to defend in the Swiss
                                  26   proceeding; and (2) the Swiss proceeding was contrary to an agreement between the
                                  27   parties under which disputes were to be determined by a process other than the Swiss court
                                  28   proceedings. See Opp’n at 5; see also Cal. Civ. Proc. Code §1716(c)(1)(A), (D). For
                                       Case No. 20-cv-05206-NC                  5
                                          Case 5:20-cv-05206-NC Document 35 Filed 02/05/21 Page 6 of 13




                                  1    Grundig to prevail on its summary judgment motion, it must show that there are no triable
                                  2    issues on all of Etón’s defenses. The central issues before the court are (1) whether there is
                                  3    a genuine dispute of material fact regarding the sufficiency of Etón’s notice in the Swiss
                                  4    proceeding, and (2) whether the parties’ agreement required an alternative method of
                                  5    settling disputes outside of the Swiss court.
                                  6        B.    Defenses to Bar Recognition of a Foreign Judgment
                                  7
                                                 1.    The Defendant in the Foreign Proceeding Received Sufficient Notice
                                  8                    (Cal. Civ. Proc. Code § 1716(c)(1)(A))

                                  9           Etón argues that there is a genuine dispute of material fact because Etón was not
                                  10   given proper notice in the Swiss proceeding. See Opp’n at 5–7. “The Recognition Act
                                  11   provides that a court may decline to recognize a foreign money judgment where the
                                       defendant in the proceeding in the foreign court did not receive notice of the proceeding in
Northern District of California




                                  12
 United States District Court




                                  13   sufficient time to enable the defendant to defend.” de Fontbrune, 409 F. Supp. 3d at 837–
                                  14   38; Cal. Civ. Proc. § 1716(c)(1)(A).
                                  15          Etón cites de Fontbrune v. Wofsy, 409 F. Supp. at 838 to argue that its defense on
                                  16   this ground is proper because it “was not served in a manner reasonably calculated to give
                                  17   [it] actual notice of the pendency of the [foreign] proceeding.” Opp’n at 5. Etón argues
                                  18   that when sufficient notice is at issue, “[d]ue process of law does not require actual notice,
                                  19   but only a method reasonably certain to accomplish that end [and] [t]he means employed
                                  20   must be such as one desirous of actually informing the absentee might reasonably adopt to
                                  21   accomplish it.” Id. Etón maintains that these methods were not employed here. Although
                                  22   Etón correctly cites the standard for notice, the Court finds that notice here was sufficient.
                                  23          Here, Grundig completed actual service of the February 4 decree. The Consulate
                                  24   General of Switzerland in San Francisco hand delivered the February 4 decree via FedEx
                                  25   to an employee at Etón’s address in Palo Alto on March 25, 2019. See Reply at 4, Ex. 1.
                                  26   After Etón received notice on March 25, 2019, and still failed to respond, the Swiss court
                                  27   provided Etón an extension before entering default. See Reply at 4–5. On June 24, 2019,
                                  28   the Swiss court provided notice of the extension to Etón via publication in the Swiss
                                       Case No. 20-cv-05206-NC                   6
                                           Case 5:20-cv-05206-NC Document 35 Filed 02/05/21 Page 7 of 13




                                  1    Commercial Gazette in hopes that Etón would respond to one of the two methods of
                                  2    service. See id. Ex. 3.
                                  3           “Reasonable efforts to provide service can preclude this defense even in the absence
                                  4    of actual notice.” de Fontbrune, 409 F. Supp. at 838. Etón does not provide the Court
                                  5    with admissible evidence to adequately refute Grundig’s evidence of actual notice. Etón
                                  6    provided an unverified unsworn declaration from its Chief Operating Officer asserting that
                                  7    Etón was “unaware of the Swiss Proceeding or the Swiss Default Judgment and [had] no
                                  8    record of receiving any notice of [either] prior to the notice provided by the Plaintiff on
                                  9    June 2, 2020.” Dkt. No. 30-1 (“Smith Decl.”) ¶ 4.1 Grundig, however, supplied evidence
                                  10   showing both actual notice, and reasonable efforts to provide such notice. See Reply, Exs.
                                  11   1–4.
                                              Here, Grundig made reasonable efforts to provide notice as evidenced by the proofs
Northern District of California




                                  12
 United States District Court




                                  13   of service, overnight mail to Etón’s address in Palo Alto, and publication. See Reply, Exs.
                                  14   1–4. Furthermore, notice by publication in the Swiss Commercial Gazette was sufficient
                                  15   here considering that the parties agreed that any dispute would be governed by Swiss law.
                                  16   See Reply at 2–3; see also Dkt. No. 27-4 ¶ 8, Ex. A. In the face of Grundig’s evidence
                                  17   provided, it is unclear to the Court why Etón argues that it did not receive notice.
                                  18   Therefore, there is no genuine dispute that Etón received sufficient notice, and its defense
                                  19   on this ground does not support nonrecognition of the Swiss Judgment.
                                  20             2.    The Proceeding in the Foreign Court Was Not Contrary to an
                                                       Agreement Between the Parties (Cal. Civ. Proc. Code § 1716(c)(1)(D))
                                  21
                                  22          In addition to its notice defense, Etón vaguely argues that this Court should not
                                  23   recognize the Swiss judgment because it was contrary to an agreement between the parties.
                                  24
                                  25   1
                                         See e.g., Barroca v. Santa Rita Jail, No. 04-cv-0482-VRW (PR), 2006 WL 571355, at *4
                                  26   (N.D. Cal. Mar. 3, 2006) (“A declaration is not admissible as evidence if not verified as
                                       true and correct and signed under penalty of perjury.”); Coverdell v. Dept. of Social Health
                                  27   Services, 834 F.2d 758, 762 (9th Cir. 1987) (unsworn assertions “do not constitute
                                       evidence”); Khan v. Bank of America, N.A., No. 12-cv-1107-LB, 2015 WL 3919512, at *7
                                  28   (N.D. Cal. June 25, 2015) (finding that a declaration not signed under penalty of perjury is
                                       not evidence the court can consider when ruling on a motion for summary judgment).
                                       Case No. 20-cv-05206-NC                   7
                                          Case 5:20-cv-05206-NC Document 35 Filed 02/05/21 Page 8 of 13




                                  1    See Opp’n at 5–6. Similarly, the Court finds that there is no genuine dispute regarding the
                                  2    terms of the parties’ Agreement. The Recognition Act provides that a Court may refuse to
                                  3    recognize a foreign money judgment if “[t]he proceeding in the foreign court was contrary
                                  4    to an agreement between the parties under which the dispute in question was to be
                                  5    determined otherwise than by proceedings in that foreign court.” Cal. Civ. Proc. Code §
                                  6    1716(c)(1)(D). Typically, courts find that this defense precludes recognition of a foreign
                                  7    judgment where the parties’ original agreement provides valid terms requiring the parties
                                  8    to adjudicate their disputes by means other than foreign court proceedings. See
                                  9    Montebueno Mktg., Inc. v. Del Monte Foods Corp.-USA, No. 11-cv-4977-MEJ, 2012 WL
                                  10   986607, at *1 (N.D. Cal. Mar. 22, 2012) (refusing to recognize a foreign judgment after
                                  11   finding that proceedings in the Philippines were contrary to an agreement between the
                                       parties requiring them to arbitrate their disputes).
Northern District of California




                                  12
 United States District Court




                                  13          Here however, that is not the case. Etón appears to argue that the proceeding in the
                                  14   Swiss court was contrary to the parties’ Agreement because “the Agreement specifically
                                  15   provided that the Plaintiff was to provide any notices to the Defendant at its Palo Alto,
                                  16   California address,” yet “the Plaintiff has provided no evidence that the Swiss Proceeding,
                                  17   the February 4 Decree, the June 20 Decree or the Swiss Default Judgment were ever
                                  18   served on the Defendant at the Palo Alto address.” Opp’n at 5–6. Etón misapplies the
                                  19   standard for this defense. This defense does not apply broadly to the breach of merely any
                                  20   term in an Agreement; rather, it asks specifically whether the parties contractually agreed
                                  21   to resolve disputes in one particular manner, but a foreign court adjudicated the dispute
                                  22   instead.
                                  23          Grundig and Etón entered into an Agreement providing that disputes would be
                                  24   brought in the Swiss court — and that is exactly what Grundig did. See Reply at 6. The
                                  25   commencement of proceedings in the Swiss court did not violate the parties’ agreement.
                                  26   Therefore, Etón’s argument under this ground is also insufficient to preclude recognition
                                  27   of the Swiss Judgment.
                                  28
                                       Case No. 20-cv-05206-NC                    8
                                          Case 5:20-cv-05206-NC Document 35 Filed 02/05/21 Page 9 of 13




                                  1        C.      Additional Time for Discovery
                                  2             Finally, Etón claims that summary judgment is not appropriate at this early stage of
                                  3    litigation because the parties have not had the opportunity to complete discovery. Opp’n at
                                  4    7. This argument is based on Etón’s insistence that discovery is “necessary to develop the
                                  5    facts to support its defenses against transfer and recognition of the default judgment taken
                                  6    in Switzerland.” Opp’n at 8. Rule 56(d) grants district courts discretion to defer
                                  7    considering a summary judgment motion, deny it, or allow additional time for discovery
                                  8    where “a nonmovant shows by affidavit or declaration that, for specified reasons, it cannot
                                  9    present facts essential to justify its opposition.” Fed. R. Civ. P. 56(d). “An affidavit or
                                  10   declaration used to support or oppose a motion must be made on personal knowledge, set
                                  11   out facts that would be admissible in evidence, and show that the affiant or declarant is
                                       competent to testify on matters stated.” Fed. R. Civ. P. 56(c)(4).
Northern District of California




                                  12
 United States District Court




                                  13            Etón did not cite Rule 56(d) in its request for more time for discovery, nor did it
                                  14   provide the required declaration to request such relief pursuant to the rule. The only
                                  15   support for this claim comes from Etón’s declaration which is inadmissible. Etón’s single
                                  16   unverified declaration does not invoke Rule 56(d) nor explain why Etón needs additional
                                  17   time to present its defenses to Grundig’s summary judgment motion. And even if Etón
                                  18   made the proper request under Rule 56(d), the Court finds that Etón has not met that
                                  19   standard. Accordingly, this argument fails to create a genuine dispute of material fact and
                                  20   the Court declines to grant Etón relief under Rule 56(d).
                                  21            Thus, there is no genuine dispute of material fact in this case, and Grundig has met
                                  22   its burden of demonstrating that the Recognition Act applies. Accordingly, the Court
                                  23   GRANTS Grundig’s motion for summary judgment, and recognizes the Swiss default
                                  24   judgment.
                                  25   IV. GRUNDIG’S ADMINISTRATIVE MOTION TO SEAL
                                  26        On a separate motion before the Court is Grundig’s administrative motion to seal
                                  27   portions of its motion for summary judgment. Dkt. No. 27. There is a “general right to
                                  28   inspect and copy public records and documents, including judicial records.” Nixon v.
                                       Case No. 20-cv-05206-NC                    9
                                         Case 5:20-cv-05206-NC Document 35 Filed 02/05/21 Page 10 of 13




                                  1    Warner Commc’ns, Inc., 435 U.S. 589, 597 & n.7 (1978). When a party seeks to seal a
                                  2    judicial record that is more than tangentially related to the underlying cause of action, it
                                  3    must articulate “compelling reasons supported by specific factual findings that outweigh
                                  4    the general history of access and the public policies favoring disclosure.” Kamakana v.
                                  5    City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (internal citations omitted).
                                  6    Compelling reasons exist when court records may be used to “gratify private spite,
                                  7    promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179.
                                  8    The “compelling reasons” standard is applied to documents attached to a motion for
                                  9    summary judgment because “summary judgment adjudicates substantive rights and serves
                                  10   as a substitute for trial.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097–
                                  11   98 (9th Cir. 2016). Conversely, filings that are only tangentially related to the merits may
                                       be sealed upon a lesser showing of “good cause.” Id. at 1097.
Northern District of California




                                  12
 United States District Court




                                  13        “The party seeking protection bears the burden of showing specific prejudice or harm
                                  14   will result,” Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11
                                  15   (9th Cir. 2002), and must make a “particularized showing . . . with respect to any
                                  16   individual document,” San Jose Mercury News, Inc. v. U.S. Dist. Court. N. Dist. (San
                                  17   Jose), 187 F.3d 1096, 1103 (9th Cir. 1999). “Broad allegations of harm, unsubstantiated
                                  18   by specific examples or articulated reasoning,” are insufficient. Beckman Indus., Inc. v.
                                  19   Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). “[S]ources of business information that
                                  20   might harm a litigant’s competitive standing” often warrant protection under seal. Nixon,
                                  21   435 U.S. at 598.
                                  22        Furthermore, in this district, sealing motions must be “narrowly tailored to seek
                                  23   sealing only of sealable material.” Civil L.R. 79-5(b). A party moving to seal a document
                                  24   in whole or in part must file a declaration establishing that the identified material is
                                  25   “sealable.” Civil L.R. 79-5(d)(1)(A). Merely stating that a party designated material as
                                  26   confidential is insufficient by itself to seal a document. Id.
                                  27        The “compelling reasons” standard applies to this sealing motion because the
                                  28   proposed findings of fact, portions of the brief, and exhibits proposed for sealing are
                                       Case No. 20-cv-05206-NC                   10
                                         Case 5:20-cv-05206-NC Document 35 Filed 02/05/21 Page 11 of 13




                                  1    attached to a summary judgment motion, and are therefore more than tangentially related
                                  2    to the merits of the case. See Ctr. for Auto Safety, 809 F.3d at 1097. As to the highlighted
                                  3    portions of the brief, the proposed findings of fact, Exhibits A–C, and G–N, the Court
                                  4    GRANTS the motion to seal. The Court DENIES the motion to seal as to Exhibit O. The
                                  5    Court DENIES the motion to seal Exhibit E WITHOUT PREJUDICE to a renewed
                                  6    motion.
                                  7         Exhibit A contains the Trademark License and Distribution Agreement between
                                  8    Grundig and Etón. Dkt. No. 27 at 3. The exhibit reveals information about Grundig’s
                                  9    licensing strategy. Grundig argues that it would be put at a competitive disadvantage if the
                                  10   exhibit were disclosed because “the Agreement contains sensitive business information of
                                  11   both parties relating to the structure and terms of the [Agreement],” and “if the information
                                       were made public, competitors of Grundig would have insight into how Grundig structures
Northern District of California




                                  12
 United States District Court




                                  13   its business and intellectual property agreements, giving them an opportunity to modify
                                  14   their own business and intellectual property strategies.” Id. Grundig maintains that this
                                  15   could “significantly harm its competitive standing.” Id. The Court finds appropriate
                                  16   sealing this document.
                                  17        Exhibits B, and C contain correspondence, and Exhibits G–N are invoices. The
                                  18   proposed redactions in these exhibits, along with those proposed in the brief and proposed
                                  19   findings of fact, all refer to the commercially sensitive information in Exhibit A. For those
                                  20   same reasons, the Court finds it appropriate to seal the highlighted portions of these
                                  21   documents.
                                  22        Exhibit E is the Swiss Judgment from July 10, 2019, and Exhibit O is the Swiss
                                  23   Decree from June 20, 2019. Grundig seeks to seal both in their entirety because “all
                                  24   identifying information regarding the parties is redacted from the public version of the
                                  25   Judgment, and the June 20, 2019, decree is not publicly available.” Dkt. No. 27 at 3. The
                                  26   Court does not find sealing appropriate for Exhibit O because there is no sensitive data in
                                  27   that exhibit, and Grundig does not present compelling or narrowly tailored reasons for that
                                  28   document to be sealed from public view. And although the Court finds that Exhibit E
                                       Case No. 20-cv-05206-NC                  11
                                            Case 5:20-cv-05206-NC Document 35 Filed 02/05/21 Page 12 of 13




                                  1    contains the commercially sensitive information sealed in Exhibit A, the Court does not
                                  2    find that the document should be sealed in its entirety. The parties must articulate
                                  3    compelling, narrowly tailored reasons to seal only those commercially sensitive portions of
                                  4    the document.
                                  5           Accordingly, the Court GRANTS Grundig’s motion to seal the highlighted portions
                                  6    of the following:
                                  7           • (1) the brief in support of summary judgment (Dkt. No. 27-1);
                                  8           • (2) proposed findings of fact (Dkt. No. 27-3);
                                  9           • (3) Exhibit B (Dkt. No. 27-6);
                                  10          • (4) Exhibit C (Dkt. No. 27-8); and
                                  11          • (5) Exhibits G–N (Dkt. Nos. 27-11, 27-13, 27-15, 27-17, 27-19, 27-21, 27-23, 27-
                                                 25).
Northern District of California




                                  12
 United States District Court




                                  13   The Court further orders the following:
                                  14        • The Court GRANTS Grundig’s motion to seal Exhibit A (Dkt. No. 27-5) in its
                                  15           entirety.
                                  16        • The Court DENIES Grundig’s motion to seal Exhibit O (Dkt. No. 27-27); and
                                  17        • The Court DENIES Grundig’s motion as to Exhibit E (Dkt. No. 27-10) WITHOUT
                                  18           PREJUDICE.
                                  19        Grundig may refile an administrative motion to seal and supporting declaration for
                                  20   Exhibit E by February 19, 2021. Exhibit E will remain temporarily sealed until further
                                  21   court order. The clerk is ordered to unseal Exhibit O (Dkt. No. 27-27).
                                  22   //
                                  23   //
                                  24   //
                                  25   //
                                  26   //
                                  27   //
                                  28   //
                                       Case No. 20-cv-05206-NC                   12
                                            Case 5:20-cv-05206-NC Document 35 Filed 02/05/21 Page 13 of 13




                                  1    V.     CONCLUSION
                                  2           For the foregoing reasons, Grundig’s motion for summary judgment is GRANTED.
                                  3    The amount owed to Grundig pursuant to the Swiss Judgment is specified under seal at
                                  4    Exhibit E (Dkt. No. 27-10). The total amount of the judgment in USD, including the court
                                  5    fee and attorneys’ fees, is specified under seal at Dkt. No. 27-3 at 13. The motion to seal is
                                  6    granted in part and denied in part. A judgment is issued concurrently with this Order.
                                  7            IT IS SO ORDERED.
                                  8
                                  9    Dated: February 5, 2021                   _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  10                                                   United States Magistrate Judge
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       Case No. 20-cv-05206-NC                  13
